UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2674



LAWRENCE VERLINE WILDER, SR.,

                                              Plaintiff - Appellant,

          versus


BALTIMORE COUNTY MARYLAND DISTRICT COURT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
99-3587-S)


Submitted:   March 23, 2000                 Decided:   March 29, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence Verline Wilder, Sr., appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court. See Wilder v. Baltimore County

Maryland District Court, No. CA-99-3587-S (D. Md. Dec. 6, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2